Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-14, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al. (US Patent Application Publication 2018/0253207), herein after referred to as Wang.
Regarding independent claim 1, Wang discloses a display method (abstract) implemented in a vehicle comprising a plurality of display devices (Figure 1 and paragraph [0035] reference in-vehicle display device 102 and plurality of terminal devices 101.), the plurality of display devices comprising a master display device and at least one slave display device (Figure 4 and paragraph [0087] describes a source device and target device implement a dynamic display via a data transmission that establishes connection between determined master device and slave device. Paragraph [0087] further describes wherein the master device obtains a screen size of the source device and target device and determines moving tracks of the virtual cards (image) of the controlled source device and the target devices to cooperate display moving process. The determination of the master device may be selected by the source and target device that participate in the data transmission, may be used as a target device of a data receiving part, or according to device performance, resources, etc. Paragraph [0035] describes the terminal device 101 may be referred to as a source device and the in-vehicle device 102 may be referred to as a target device when the terminal device 101 sends data to the in-vehicle device 102 but are named in a reverse manner when the in-vehicle device 102 sends data to the terminal device 101.), the display method comprising: 
establishing a communication network, through which the plurality of display devices communicate with each other (Figure 1 and paragraph [0035] describes the multiple terminal devices 101 may separately establish a data connection to the in-vehicle device 102. Figures 13 and 14 respectively depict a terminal device 1300 and in-vehicle device 1400. Paragraph [0141] describes the in-vehicle device 1400 to use a wired or wireless network interface 1450 configured to connect the device 1400 to a network.); 
the master display device sending a cross screen display message to the at least one slave display device (Figure 4 reference steps 401 and 402 as described in paragraphs [0061]-[0072] wherein the source device sends a display message (virtual card) to a target device. Figure 5 depicts the display message (virtual card) as a cross screen image such that the image moves across two displays as described in paragraph [0074].), the cross screen display message comprising target device information and display information, the target device information identifying at least one target display device to implement a cross screen display (Paragraph [0072] describes the source device to interact with the target device to establish a data connection between them. Paragraph [0069] describes to determine a target device from a plurality of devices.), and the display information comprising a storage path that stores display contents (Figure 13 and paragraph [0131] describes memory 120 to comprise a data storage area to store data.); 
the at least one target display device displaying the display contents asynchronously (Figure 5 reference the asynchronous display of image “photo.jpg” between the displays.).
Regarding claim 2, Wang discloses the display method as recited in claim 1, further comprising: 
the at least one slave display device sending the cross screen display message to the master display device (Paragraph [0035] describes the terminal device 101 may be referred to as a source device and the in-vehicle device 102 may be referred to as a target device when the terminal device 101 sends data to the in-vehicle device 102 but are named in a reverse manner when the in-vehicle device 102 sends data to the terminal device 101. Paragraph [0087] describes one option of the master device to be determined as the a target device of a data receiving party thereby describing the slave device to send data the receiving master device.).
Regarding claim 3, Wang discloses the display method as recited in claim 2, further comprising: 
when the target device information identifies the at least one slave display device to be the at least one target display device, the master display device transmitting the cross screen display message to the at least one target display device (Paragraph [0087] describes wherein the master device obtains a screen size of the source device and target device and determines moving tracks of the virtual cards (image) of the controlled source device and the target devices to cooperate display moving process. The determination of the master device may be selected by the source and target device that participate in the data transmission, may be used as a target device of a data receiving part, or according to device performance, resources, etc.).
Regarding claim 4, Wang discloses the display method as recited in claim 2, further comprising: 
when the target device information identifies the master display device to be the at least one target display device, the master display device acquiring the display contents according to the storage path and transmitting the cross screen display message to the at least one target display device (Paragraph [0087] describes wherein the master device obtains a screen size of the source device and target device and determines moving tracks of the virtual cards (image) of the controlled source device and the target devices to cooperate display moving process. Figure 13 and paragraph [0131] describes memory 120 to comprise a data storage area to store data.).
Regarding claim 10, Wang discloses the display method as recited in claim 1, wherein the application supporting the cross screen display is an audio application, a video application, a news application, or a navigation application (Paragraph [0063] describes the data to be transmitted may be a video, audio, and text document.).
Regarding independent claim 11, Wang discloses a display system (abstract), comprising: 
multiple display devices comprising a master display device and at least one slave display device (Figure 4 and paragraph [0087] describes a source device and target device implement a dynamic display via a data transmission that establishes connection between determined master device and slave device. Paragraph [0087] further describes wherein the master device obtains a screen size of the source device and target device and determines moving tracks of the virtual cards (image) of the controlled source device and the target devices to cooperate display moving process. The determination of the master device may be selected by the source and target device that participate in the data transmission, may be used as a target device of a data receiving part, or according to device performance, resources, etc. Paragraph [0035] describes the terminal device 101 may be referred to as a source device and the in-vehicle device 102 may be referred to as a target device when the terminal device 101 sends data to the in-vehicle device 102 but are named in a reverse manner when the in-vehicle device 102 sends data to the terminal device 101.); 
one or more processors (Figures 13 and 14 reference terminal 1300 comprising processor 180 and data transmission apparatus 1400 comprising processing component 1422.); and
a non-transitory storage medium coupled to the one or more processors and configured to store a plurality of instructions (Figures 13 and 14 reference terminal 1300 comprising memory 120 and data transmission apparatus 1400 comprising memory 1432. Paragraph [0137] describes the memory 120 to store programs (instructions) executed by processor 180. Paragraph [0140] describes the memory 1432 to store programs (instructions) executed by processor 1422.), which causes the one or more processors to: 
establish a communication network, by which the multiple display devices communicate with each other (Figure 1 and paragraph [0035] describes the multiple terminal devices 101 may separately establish a data connection to the in-vehicle device 102. Figures 13 and 14 respectively depict a terminal device 1300 and in-vehicle device 1400. Paragraph [0141] describes the in-vehicle device 1400 to use a wired or wireless network interface 1450 configured to connect the device 1400 to a network.); 
the master display device send cross screen display message to the at least one slave display device (Figure 4 reference steps 401 and 402 as described in paragraphs [0061]-[0072] wherein the source device sends a display message (virtual card) to a target device. Figure 5 depicts the display message (virtual card) as a cross screen image such that the image moves across two displays as described in paragraph [0074].), wherein the cross screen display message comprises target device information and display information, the target device information identifies at least one target display device to implement cross screen display (Paragraph [0072] describes the source device to interact with the target device to establish a data connection between them. Paragraph [0069] describes to determine a target device from a plurality of devices.), and the display information comprises a storage path that stores display contents (Figure 13 and paragraph [0131] describes memory 120 to comprise a data storage area to store data.); 
the at least one target display device display the display contents asynchronously (Figure 5 reference the asynchronous display of image “photo.jpg” between the displays.).
Regarding claim 12, Wang discloses the display system as recited in claim 11, wherein the plurality of instructions is further configured to cause the one or more processors to: 
the at least one slave display device send the cross screen display message to the master display device (Paragraph [0035] describes the terminal device 101 may be referred to as a source device and the in-vehicle device 102 may be referred to as a target device when the terminal device 101 sends data to the in-vehicle device 102 but are named in a reverse manner when the in-vehicle device 102 sends data to the terminal device 101. Paragraph [0087] describes one option of the master device to be determined as the a target device of a data receiving party thereby describing the slave device to send data the receiving master device.).
Regarding claim 13, Wang discloses the display system as recited in claim 12, wherein 
when the target device information identifies the at least one slave display device to the at least one target display device, the master display device transmits the cross screen display message to the at least one target display device to implement cross screen display (Paragraph [0087] describes wherein the master device obtains a screen size of the source device and target device and determines moving tracks of the virtual cards (image) of the controlled source device and the target devices to cooperate display moving process. The determination of the master device may be selected by the source and target device that participate in the data transmission, may be used as a target device of a data receiving part, or according to device performance, resources, etc.).
Regarding claim 14, Wang discloses the display system as recited in claim 12, wherein 
when the target device information identifies the master display device to be the at least one target display device, the master display device acquires the display contents according to the storage path, and transmit the cross screen display message to the at least one target display device that needs the cross screen display (Paragraph [0087] describes wherein the master device obtains a screen size of the source device and target device and determines moving tracks of the virtual cards (image) of the controlled source device and the target devices to cooperate display moving process. Figure 13 and paragraph [0131] describes memory 120 to comprise a data storage area to store data.).
Regarding independent claim 20, Wang discloses a vehicle comprising multiple display devices (Figure 1 and paragraph [0035] reference in-vehicle display device 102 and plurality of terminal devices 101.), 
the multiple display devices comprising a master display device and at least one slave display device (Figure 4 and paragraph [0087] describes a source device and target device implement a dynamic display via a data transmission that establishes connection between determined master device and slave device. Paragraph [0087] further describes wherein the master device obtains a screen size of the source device and target device and determines moving tracks of the virtual cards (image) of the controlled source device and the target devices to cooperate display moving process. The determination of the master device may be selected by the source and target device that participate in the data transmission, may be used as a target device of a data receiving part, or according to device performance, resources, etc. Paragraph [0035] describes the terminal device 101 may be referred to as a source device and the in-vehicle device 102 may be referred to as a target device when the terminal device 101 sends data to the in-vehicle device 102 but are named in a reverse manner when the in-vehicle device 102 sends data to the terminal device 101.); 
one or more processors (Figures 13 and 14 reference terminal 1300 comprising processor 180 and data transmission apparatus 1400 comprising processing component 1422.); and
a non-transitory storage medium coupled to the one or more processors and configured to store a plurality of instructions (Figures 13 and 14 reference terminal 1300 comprising memory 120 and data transmission apparatus 1400 comprising memory 1432. Paragraph [0137] describes the memory 120 to store programs (instructions) executed by processor 180. Paragraph [0140] describes the memory 1432 to store programs (instructions) executed by processor 1422.), which causes the one or more processors to: 
establish a communication network, by which the multiple display devices communicate with each other (Figure 1 and paragraph [0035] describes the multiple terminal devices 101 may separately establish a data connection to the in-vehicle device 102. Figures 13 and 14 respectively depict a terminal device 1300 and in-vehicle device 1400. Paragraph [0141] describes the in-vehicle device 1400 to use a wired or wireless network interface 1450 configured to connect the device 1400 to a network.); 
the master display device send cross screen display message to the at least one slave display device (Figure 4 reference steps 401 and 402 as described in paragraphs [0061]-[0072] wherein the source device sends a display message (virtual card) to a target device. Figure 5 depicts the display message (virtual card) as a cross screen image such that the image moves across two displays as described in paragraph [0074].), wherein the cross screen display message comprises target device information and display information, the target device information identifies at least one target display device to implement cross screen display (Paragraph [0072] describes the source device to interact with the target device to establish a data connection between them. Paragraph [0069] describes to determine a target device from a plurality of devices.), and the display information comprises a storage path that stores display contents (Figure 13 and paragraph [0131] describes memory 120 to comprise a data storage area to store data.); 
the at least one target display device display the display contents asynchronously (Figure 5 reference the asynchronous display of image “photo.jpg” between the displays.).

Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Corum et al. (US Patent Application Publication 2016/0080034), herein after referred to as Corum.
Regarding claim 5, Wang discloses the display method as recited in claim 1, further comprising: 
determining a type of the target display device; 
when the type of the target display device is the master display device (Paragraph [0087] describes determination of the master device may be used as a target device of a data receiving part.), enable communication of the master display device; and 
[ ] receive a connection request sent by the at least one slave display device [ ] (Paragraph [0072] describes the source device to interact with the target device to establish a data connection between them.).
Wang does not specifically disclose the means of enabling communication includes opening sockets of the master display device; and opening thread to receive a connection request sent by the at least one slave display device in a loop.
Corum discloses when the type of the target [ ] device is the master [ ] device (Paragraph [0222] describes the master device 517 to use wireless circuitry to receive communications from other sensing devices 409 (described in paragraph [0202] to be a slave sensing device).), opening sockets of the master [ ] device (Figure 26 and paragraphs [0235]-[0236] describes a communication process run continuously in a loop that opens a socket connection, of the master device.); and 
opening thread receive a connection request sent by the at least one slave display device in a loop (Figure 26 and paragraphs [0235]-[0236] describes a communication process run continuously in a loop that opens a socket connection, of the master device, and listens for an incoming TCP/IP socket connection, from the slave device, and stores the received data/message. Paragraph [0236] further describes the method of continuously listening for transmission is in one thread while processing message is performed in another thread (opening a thread).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Wang’s master display device’s communication with the slave device with the known technique of opening sockets of the master display device and opening thread receive a connection request sent by the at least one slave display device in a loop yielding the predictable results of processing the messages in another thread while continuously listening for messages/connection requests from slave devices as described by Corum (paragraph [0236]).
Regarding claim 6, Corum and Wang discloses the display method as recited in claim 5, further comprising: 
receiving a connection request sent by another slave display device; 
establishing a new thread of the another slave display device, and 
adding the new thread of the another slave display device to a thread pool in response to the connection request (Corum: Paragraph [0236] describes the process of listening for a transmission of a message/connect request from a sensing device (singular). Paragraph [0235] describes the operation application, which performs the process of figure 26 and paragraph [0236], listens for messages from sensing devices 409 (plural). Wang: Figure 1 reference plurality of devices 101.).
Regarding claim 7, Corum discloses the display method as recited in claim 6, further comprising: 
when the type of the target display device is the at least one slave display device, 
opening the sockets of the at least one slave display device (Figure 26 and paragraphs [0235]-[0236] describes a communication process run continuously in a loop that opens a socket connection.); 
sending the connection request to the master display device; and 
communicating with the master display device in response to the connection request (Figure 26 and paragraphs [0235]-[0236] describes a communication process run continuously in a loop that opens a socket connection, of the master device, and listens for an incoming TCP/IP socket connection, from the slave device, and stores the received data/message.).
Regarding claim 8, Corum discloses the display method as recited in claim 5, further comprising: 
setting property parameters of the target display device; and 
identifying the type of the target display device according to the property parameters of the display device, wherein the property parameters comprise Internet Protocol (IP) address of the display device (Figure 26 and paragraphs [0235]-[0236] describes a communication process run continuously in a loop that opens a socket connection, of the master device, and listens for an incoming TCP/IP socket connection, from the slave device, and stores the received data/message.).
Regarding claim 15, Wang discloses the display system as recited in claim 11, wherein the plurality of instructions is further configured to cause the one or more processors to: 
determine a type of the target display device; 
enable communication of the master display device when the type of the target display device is the master display device (Paragraph [0087] describes determination of the master device may be used as a target device of a data receiving part.); 
[ ] receive a connection request sent by the at least one slave display device [ ] (Paragraph [0072] describes the source device to interact with the target device to establish a data connection between them.).
Wang does not specifically disclose the means of enabling communication includes opening sockets of the master display device; and opening thread to receive a connection request sent by the at least one slave display device in a loop.
Corum discloses when the type of the target [ ] device is the master [ ] device (Paragraph [0222] describes the master device 517 to use wireless circuitry to receive communications from other sensing devices 409 (described in paragraph [0202] to be a slave sensing device).), opening sockets of the master [ ] device (Figure 26 and paragraphs [0235]-[0236] describes a communication process run continuously in a loop that opens a socket connection, of the master device.); and 
opening thread receive a connection request sent by the at least one slave display device in a loop (Figure 26 and paragraphs [0235]-[0236] describes a communication process run continuously in a loop that opens a socket connection, of the master device, and listens for an incoming TCP/IP socket connection, from the slave device, and stores the received data/message. Paragraph [0236] further describes the method of continuously listening for transmission is in one thread while processing message is performed in another thread (opening a thread).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Wang’s master display device’s communication with the slave device with the known technique of opening sockets of the master display device and opening thread receive a connection request sent by the at least one slave display device in a loop yielding the predictable results of processing the messages in another thread while continuously listening for messages/connection requests from slave devices as described by Corum (paragraph [0236]).
Regarding claim 16, Corum and Wang discloses the display system as recited in claim 15, wherein the plurality of instructions is further configured to cause the one or more processors to: 
receive the connection request sent by a new slave display device; 
establish a new thread of the new slave display device, and 
add the new thread of the new slave display device to a thread pool in response to the connection request (Corum: Paragraph [0236] describes the process of listening for a transmission of a message/connect request from a sensing device (singular). Paragraph [0235] describes the operation application, which performs the process of figure 26 and paragraph [0236], listens for messages from sensing devices 409 (plural). Wang: Figure 1 reference plurality of devices 101.).
Regarding claim 17, Corum discloses the display system as recited in claim 16, wherein the plurality of instructions is further configured to cause the one or more processors to: 
when the type of the target display device is the at least one slave display device, open the sockets of the at least one slave display device (Figure 26 and paragraphs [0235]-[0236] describes a communication process run continuously in a loop that opens a socket connection.);  
send the connection request to the master display device; and 
communicate with the master display device in response to the connection request (Figure 26 and paragraphs [0235]-[0236] describes a communication process run continuously in a loop that opens a socket connection, of the master device, and listens for an incoming TCP/IP socket connection, from the slave device, and stores the received data/message.).
Regarding claim 18, Corum discloses the display system as recited in claim 15, wherein the plurality of instructions is further configured to cause the one or more processors to: 
set property parameters of the at least one target display device; and 
identify the type of the at least one target display device according to the property parameters of the display device, wherein the property parameters comprise Internet Protocol (IP) address of the display device (Figure 26 and paragraphs [0235]-[0236] describes a communication process run continuously in a loop that opens a socket connection, of the master device, and listens for an incoming TCP/IP socket connection, from the slave device, and stores the received data/message.)..

5.		Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cook (US Patent Application Publication 2018/0183685).
Regarding claim 9, Wang discloses the display method as recited in claim 1, further comprising: 
[ ] an application supports the cross screen display; 
when the application supports the cross screen display (Figure 4 reference steps 103 and 406 wherein the executed flow chart of the source device and target device displays a first and second respective moving process of the virtual card image as depicted in figure 5. It is inherent that a device that executes a function/application therefore supports the function/application.); 
[ ] available display devices to implement a cross screen display (Figure 1 and paragraph [0035] describes a plurality of available devices 101 and 102 which may establish a data connection to perform the cross screen display depicted in figure 5.); 
determining the at least one target display device from the available display devices (Figures 4 reference step 402 described in paragraph [0069] such that when multiple devices may be considered available when within a range and may determine a target device from the multiple devices according to a direction of the specified operation (drag/slid operation as described in paragraph [0071]).), and generating the target device information and the display information of the cross screen display message corresponding to the at least one target display device (Figure 4 reference steps 402-405 wherein the target device receive data sent by the source device and a virtual card [image] of the data.).
Wang does not specifically disclose determining whether an application supports the cross screen display; when the application supports the cross screen display; listing available display devices to implement a cross screen display.
Cook discloses determining whether an application supports an application; when the application supports the application (Figure 4B and paragraphs [0112]-[0113] describes to analyze data to determine whether the data satisfies one or more conditions such as exceeding a predetermined threshold value and/or the user being limited to access of the device.); listing available display devices to implement the application (Figure 5A and paragraph [0124] describes to display a window/panel that provides access setting options including providing the user with options to provide or deny particular other devices with determined available supported applications (such as access to sensors and other resources of IoT-capable devices 525). Figure 5A is shown to depict a list of the settings and devices.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Wang’s application of cross screen display with the known technique of determining whether the application is supported and when the application is supported listing available display devices to implement the application yielding the predictable results of providing or deny access to devices as disclosed by Cook (paragraph [0124]).
Regarding claim 19, Wang discloses the display system as recited in claim 11, wherein the pluyrality of instructions is further configured to cause the one or more processors to:
[ ] an application supports the cross screen display; 
when the application supports the cross screen display (Figure 4 reference steps 103 and 406 wherein the executed flow chart of the source device and target device displays a first and second respective moving process of the virtual card image as depicted in figure 5. It is inherent that a device that executes a function/application therefore supports the function/application.); 
[ ] available display devices to implement a cross screen display (Figure 1 and paragraph [0035] describes a plurality of available devices 101 and 102 which may establish a data connection to perform the cross screen display depicted in figure 5.); 
determine the at least one target display device from the available display devices (Figures 4 reference step 402 described in paragraph [0069] such that when multiple devices may be considered available when within a range and may determine a target device from the multiple devices according to a direction of the specified operation (drag/slid operation as described in paragraph [0071]).), and 
generate the target device information and the display information of the cross screen display message corresponding to the at least one target display device (Figure 4 reference steps 402-405 wherein the target device receive data sent by the source device and a virtual card [image] of the data.).
Wang does not specifically disclose determining whether an application supports the cross screen display; when the application supports the cross screen display; listing available display devices to implement a cross screen display.
Cook discloses determining whether an application supports an application; when the application supports the application (Figure 4B and paragraphs [0112]-[0113] describes to analyze data to determine whether the data satisfies one or more conditions such as exceeding a predetermined threshold value and/or the user being limited to access of the device.); listing available display devices to implement the application (Figure 5A and paragraph [0124] describes to display a window/panel that provides access setting options including providing the user with options to provide or deny particular other devices with determined available supported applications (such as access to sensors and other resources of IoT-capable devices 525). Figure 5A is shown to depict a list of the settings and devices.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Wang’s application of cross screen display with the known technique of determining whether the application is supported and when the application is supported listing available display devices to implement the application yielding the predictable results of providing or deny access to devices as disclosed by Cook (paragraph [0124]).

Conclusion
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fujita et al. (US Patent 5,825,336) Describes in column 9 lines 29-44 the slave display terminal capable of sending resource video data for transmission to the master display terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622